OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end:December 31, 2013 Date of reporting period: December 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: Schwartz Value Fund (the “Fund”) had another good year in 2013, up 24.70%. Stocks generally advanced during the year with all the major indices posting gains, including the Russell 1000 Index, the Fund’s benchmark index, up 33.11% and the S&P 500 Index (the “S&P 500”) up 32.39%. The top performing S&P 500 sectors were the cyclical, economically sensitive, and growth-oriented stocks, with discretionary (+43%), health care (+42%) and industrials (+41%) leading the way. By comparison, defensive sectors such as consumer staples (+26%), utilities (13%) and telecommunications (11%) were laggards. In many respects, 2013 was a repeat of 2012. Stock prices rose across the board, with lower-quality issues performing best. For the second year in a row, small-caps were the big winners. With stock markets soaring, our investment strategy that seeks to mitigate risk modestly lagged the benchmark. The Fund’s 1, 5, 10 and 15-year performance figures compared to the major stock-market indices are as follows: Average Annual Total Returns For Periods Ended 12/31/13 1 year 5 years 10 years 15 years Schwartz Value Fund 24.70% 15.95% 5.68% 7.13% Russell 1000 Index 33.11% 18.59% 7.78% 5.08% S&P 500 Index 32.39% 17.94% 7.41% 4.68% Several portfolio holdings appreciated substantially during the year. Biglari Holdings, Inc., which was purchased in mid-2013, has been a big winner. The stock price is up 40% from our cost and it is now one of the Fund’s largest positions. The company operates the Steak ‘n Shake restaurant chain, with exciting international expansion opportunities. Despite the higher share price, due to improving fundamentals of the underlying business, we believe Biglari retains significant value not yet recognized by the marketplace. Other large holdings that positively impacted performance during 2013 were Cimarex Energy Company (oil & gas exploration/production), Microsoft Corporation (PC software & services), Avnet, Inc. (electronic distribution), Berkshire Hathaway, Inc. (insurance and investment management), Hewlett-Packard (technology hardware & services), and Alliant Techsystems, Inc. (aerospace & defense products). The Fund’s two largest positions, Unico American Corporation and Apple, Inc. were laggards during the year, rising 5% and 8% respectively. Unico, a long-time holding, is a specialty property & casualty insurance company that writes commercial policies in the state of California. We like the fact that management owns a large stake in the company (over 50%) and historically has been very conservative and disciplined in its underwriting. At year end, the stock was trading below book value and significantly 1 below our estimate of intrinsic value. Likewise, we believe Apple, Inc. is trading substantially below its intrinsic value. Although no longer growing rapidly, this consumer technology pioneer continues to generate high profit margins, an exceptional internal rate of return on invested capital, and strong free cash flow while maintaining a nearly debt-free, cash-rich balance sheet. Management’s recent decision to return excess capital to shareholders through dividends and share buybacks is admirable. With one of the world’s most recognizable brands, by all accounts it is a far superior company than the average S&P 500 company, yet it trades at a below-market multiple of earnings and cash flow. At year end, Apple’s stock price was $561, up significantly from its summer low near $400, but only up 8% from the start of the year. Holdings that negatively affected performance in 2013 were the gold-related positions, Barrick Gold Corporation, Newmont Mining Corporation, and gold ETF holdings. During the second half of the year, we sold several issues as their share prices reached our estimate of intrinsic value: Becton, Dickinson and Company, Chesapeake Energy Corporation, Exxon Mobil Corporation, H&R Block, Inc., PepsiCo Inc., Range Resources Corporation, and Sysco Corporation. Also eliminated was Weight Watchers International, Inc., due to deteriorating fundamentals. Two new names added were Coach, Inc. and Teradata Corporation. • Coach, Inc. (COH) is a $15 billion global designer and marketer of handbags, leather goods, and accessories primarily for women. A one time darling of growth stock investors after several years of double-digit growth, recent concerns about weakening sales amid increased competition have landed the stock in the bargain bin. The company has little debt and generates prodigious cash, which the Board has been aggressively returning to shareholders through dividends and share repurchases. The stock yields 2.4%, while shares outstanding over the past 6 years have been reduced by more than 25% through buybacks. • Teradata Corporation (TDC) is an $8 billion global data storage company that provides analytic data warehousing products & services. The company generates high profit margins, has a strong balance sheet, and produces excess cash. Due to heightened competitive fears, last year the stock price declined precipitously into our buying range. The general market’s outsized gains of 2013 are not likely this year, but 2014 could still be another positive year for equity investors. Although past performance does not guarantee future results, in the last five instances when the S&P 500 gained more than 25% in a calendar year, the following year finished in positive territory all five times. The year-end distribution of $0.5250 per share consisted of long-term capital gains and was paid on December 30, 2013. The Fund ended the year with a net asset value of $28.54 per share. As always, the confidence you have shown by your investment in the Fund is most appreciated! With best regards, George P. Schwartz, CFA Co-Portfolio Manager Timothy S. Schwartz, CFA Co-Portfolio Manager 2 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month end, are available by calling the Fund at 1-888-726-0753. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the prospectus please visit our website at www.schwartzvaluefund.com or call 1-888-726-0753 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 SCHWARTZ VALUE FUND PERFORMANCE (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Schwartz Value Fund and the Russell 1000 Index (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. Expense ratio as of 12-31-12 (as disclosed in May 1, 2013 prospectus) 1.44%* Expense ratio for the year ended 12-31-13 1.45% * Includes Acquired Fund Fees and Expenses. This report is for the information of shareholders, but it may also be used as sales literature when preceded or accompanied by a current prospectus, which gives details about charges, expenses, investment objectives and operating policies of the Fund.The Fund is distributed by Ultimus Fund Distributors, LLC. 4 SCHWARTZ VALUE FUND ANNUAL TOTAL RATES OF RETURN COMPARISON WITH MAJOR INDICES (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(c) S&P 500 INDEX 11.1% 4.8% -7.3% -11.2% -8.4% 6.1% 21.7% 32.3% 31.1% 31.4% 20.7% 31.6% 16.4% 17.9% 5.7% 7.4% 5.0% 18.7% -0.6% 2.9% -8.8% -5.3% -10.6% 5.3% 23.1% 17.3% 24.9% 15.4% 15.4% 16.8% 8.3% 30.4% 16.2% 19.3% 11.2% 31.6% -5.3% -4.2% -19.5% -17.8% -24.3% -3.2% 32.0% 33.0% 46.1% 56.8% 27.2% 30.4% 22.7% 8.9% 18.4% 15.5% 7.0% 7.6% 20.5% 10.2% 18.9% 14.7% 10.7% 10.1% -6.8% 0.4% -1.8% -3.2% -6.0% 1.3% 16.9% 37.8% 28.4% 39.9% 19.3% 37.5% 18.3% 22.5% 16.5% 22.7% 13.4% 22.9% 28.0% 32.9% 22.4% 21.6% 21.1% 33.4% -10.4% 27.0% -2.5% 39.6% -3.8% 28.6% -2.5% 20.9% 21.3% 85.6% -1.4% 21.0% 9.3% -7.8% -3.0% -39.3% -8.7% -9.1% 28.1% -12.5% 2.5% -21.0% -6.1% -11.9% -14.9% -21.7% -20.5% -31.5% -28.6% -22.1% 39.3% 29.9% 47.3% 50.0% 37.4% 28.7% 22.6% 11.4% 18.3% 8.6% 11.5% 10.9% 3.8% 6.3% 4.6% 1.4% 2.0% 4.9% 14.3% 15.5% 18.4% 9.5% 11.0% 15.8% -11.1% 5.8% -1.6% 10.6% -3.8% 5.5% -35.9% -37.6% -33.8% -40.0% -48.7% -37.0% 34.8% 28.4% 27.2% 45.3% 36.8% 26.5% 12.0% 16.1% 26.9% 18.0% 20.5% 15.1% 5.6% 1.5% -4.2% -0.8% -11.4% 2.1% 5.4% 16.4% 16.4% 17.5% 9.5% 16.0% 24.7% 33.1% 38.8% 40.1% 35.5% 32.4% AVERAGE ANNUAL TOTAL RETURNS As of December 31, 2013 (Unaudited) SCHWARTZ VALUE FUND(a) RUSSELL INDEX RUSSELL INDEX NASDAQ COMPOSITE(b) VALUE LINE COMPOSITE(c) S&P 500 INDEX 3 Years 11.6% 16.3% 15.7% 17.7% 9.5% 16.2% 5 Years 16.0% 18.6% 20.1% 22.9% 16.7% 17.9% 10 Years 5.7% 7.8% 9.1% 7.6% 3.0% 7.4% 30 Years 9.7% 11.1% 9.8% 9.4% 3.1% 11.1% (a) Schwartz Value Fund’s performance combines the performance of the Fund since its commencement of operations as a registered investment company on July 20, 1993, and the performance of RCM Partners Limited Partnership for periods prior thereto. (b) Excluding dividends for the years ended 1984-2006. Effective 2007, the returns include dividends. (c) Excluding dividends. 5 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS December 31, 2013 (Unaudited) Shares Security Description Market Value % of Net Assets Unico American Corporation $ % Biglari Holdings, Inc. % Apple, Inc. % Outerwall, Inc. % Avnet, Inc. % National Oilwell Varco, Inc. % Baker Hughes Incorporated % Apollo Education Group, Inc. - Class A % Cimarex Energy Company % Bank of New York Mellon Corporation (The) % ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Warrants % Exchange-Traded Funds % Open-End Funds %(a) Money Market Funds, Liabilities in Excess of Other Assets % % (a) Percentage rounds to less than 0.1%. 6 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS December 31, 2013 COMMON STOCKS — 88.0% Shares Market Value Consumer Discretionary — 18.5% Diversified Consumer Services — 7.6% Apollo Education Group, Inc. - Class A * $ Outerwall, Inc. * Hotels, Restaurants & Leisure — 5.8% Biglari Holdings, Inc. * Multiline Retail — 0.9% Kohl's Corporation Specialty Retail — 3.5% Rent-A-Center, Inc. Ross Stores, Inc. Textiles, Apparel & Luxury Goods — 0.7% Coach, Inc. Consumer Staples — 0.5% Food & Staples Retailing — 0.5% Wal-Mart Stores, Inc. Energy — 20.0% Energy Equipment & Services — 9.0% Baker Hughes Incorporated Ensco plc - Class A National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels — 11.0% Apache Corporation Cimarex Energy Company Devon Energy Corporation Phillips 66 Southwestern Energy Company * Financials — 16.2% Capital Markets — 3.3% Bank of New York Mellon Corporation (The) Diversified Financial Services — 1.6% Western Union Company (The) 7 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 88.0% (Continued) Shares Market Value Financials — 16.2% (Continued) Insurance — 11.3% Berkshire Hathaway, Inc. - Class A * 4 $ Progressive Corporation (The) Unico American Corporation * Health Care — 4.4% Health Care Equipment & Supplies — 4.4% Covidien plc Stryker Corporation Industrials — 2.6% Aerospace & Defense — 0.4% Alliant Techsystems, Inc. Road & Rail — 2.2% CSX Corporation Information Technology — 21.6% Communications Equipment — 0.7% Cisco Systems, Inc. Computers & Peripherals — 8.7% Apple, Inc. Hewlett-Packard Company QLogic Corporation * Electronic Equipment, Instruments & Components — 4.1% Avnet, Inc. IT Services — 1.1% Teradata Corporation * Semiconductors & Semiconductor Equipment — 1.4% Ultratech, Inc. * Software — 5.6% Microsoft Corporation Oracle Corporation Materials — 4.2% Metals & Mining — 4.2% Barrick Gold Corporation 8 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 88.0% (Continued) Shares Market Value Materials — 4.2% (Continued) Metals & Mining — 4.2% (Continued) Kinross Gold Corporation $ Newmont Mining Corporation Total Common Stocks (Cost $20,623,245) $ WARRANTS — 1.4% Shares Market Value Financials — 1.4% Commercial Banks — 1.4% PNC Financial Services Group, Inc. (The) * (Cost $437,198) $ EXCHANGE-TRADED FUNDS — 1.8% Shares Market Value iShares Gold Trust * $ SPDR Gold Trust * Total Exchange-Traded Funds (Cost $544,204) $ OPEN-END FUNDS — 0.0% (a) Shares Market Value Sequoia Fund * (Cost $8,289) 63 $ 9 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 9.0% Shares Market Value Federated Government Obligations Tax-Managed Fund - Institutional Shares, 0.01% (b) $ Federated Treasury Obligations Fund - Institutional Shares, 0.01% (b) Total Money Market Funds (Cost $2,870,530) $ Total Investments at Market Value — 100.2% (Cost $24,483,466) $ Liabilities in Excess of Other Assets — (0.2%) ) Net Assets — 100.0% $ * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of December 31, 2013. See notes to financial statements. 10 SCHWARTZ VALUE FUND STATEMENT OF ASSETS AND LIABILITIES December 31, 2013 ASSETS Investments, at market value (cost of $24,483,466) (Note 1) $ Receivable for capital shares sold Dividends receivable Other assets TOTAL ASSETS LIABILITIES Payable to Adviser (Note 2) Payable to administrator (Note 2) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 1) $
